ORDER
JAMES N. TRACY, JR., of BRIELLE, who was admitted to the bar of this State in 1968, having pleaded guilty to embezzlement, in violation of 18 U.S.C.A. § 641, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), JAMES N. TRACY, JR., is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that JAMES N. TRACY, JR., be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that JAMES N. TRACY, JR., comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.